DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims  1, 6-10 and 14-18 are objected to because of the following informalities:  
In claim 1, line 9: “the” should be inserted before “coolant”;
In claim 6, line 6: “the” should be inserted before “coolant”;
In claim 7, line 3: “a user” should read --the user--;
In claim 8, line 2: “the” should be inserted before “coolant”;
In claim 8, line 3: “a user” should read --the user--;
In claim 9, line 2: “the” should be inserted before “coolant”;
In claim 10, line 3: “the” should be inserted before “coolant”;
In claim 14, line 6: “the” should be inserted before “absorbent tip”;
In claim 14, line 10: “the” should be inserted before “coolant”;
In claim 14, line 11: “a coolant” should read --the coolant--;
In claim 14, line 15: “the” should be inserted before “coolant”;
In claim 14, line 20: “the” should be inserted before “coolant”;
In claim 15, line 1, “the method of claim 15” should read --the method of claim 14--;
In claim 16, line 2: “a flow control valve” should read --the flow control valve--;
In claim 17, line 2: “a flow control valve” should read --the flow control valve--;
In claim 18, line 2: “the” should be inserted before “coolant”; and
In claim 18, line 3: “the” should be inserted before “coolant”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “the proximal end of the swab of claim 1 in line 4, “the internal coolant channel” in lines 7-8, “the absorbent tip” in line 8, and “the distal end of the swab” in lines 8-9, but it is not clear if the entire swab of claim 1 is part of the claimed apparatus.  Claim 6 does not seem to list the entire swab as part of the claimed apparatus, but only parts of it.  Are only parts of the swab of claim 1 being claimed?  If so, the claim is improper since it only refers to a portion of a claim which precedes it (see the below rejection based on  35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph).
Claim 6 recites “substantially saturated” in line 10, which is a relative term which renders the claim indefinite. The term “substantially saturated” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear how saturated the absorbent tip must be so as to be “substantially saturated”.
Claims 7-13 are rejected by virtue of their dependence from claim 6.
Claims 7 and 15 recite the limitation “the flow rate” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites “substantially saturating” in line 19, which is a relative term which renders the claim indefinite. The term “substantially saturating” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear how saturating the absorbent tip must be so as to be “substantially saturating”.
Claims 15-20 are rejected by virtue of their dependence from claim 14.
Claims 16-17 recite the limitation “the user’s” in lines 3-4.  There is insufficient antecedent basis for “the user” limitation in the claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6-13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 6 does not seem to list the entire swab as part of the claimed apparatus, but only parts of it.  Are only parts of the swab of claim 1 being claimed?  If so, the claim is improper since it only refers to a portion of a claim which precedes it, rather than incorporating all the features of the claim to which is refers.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 7-13 are rejected by virtue of their dependence from claim 6.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-3, 5-6, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaban (U.S. Patent No. 20170071530) (cited by applicant).
Regarding claim 1, Kaban teaches (Figure 1) a thermal tooth testing instrument (100) having an outer elongated tubular member (110) and an inner tubular member (120) (i.e., hollow tube defining an internal coolant channel). At the distal end of the tubular member, an applicator tip (330), as shown in Figure 3, is positioned (i.e., attached) at a distal end of the tubular member such that the absorbent tip impedes the hollow tube defining the internal coolant channel at the distal end (e.g., Figure 3 applicator tip 330 placed against the apertures (412, 422) of Figure 4 would impede the hollow tube and prevent coolant from entering or exiting tube without first passing through the applicator tip) and the proximal end of the tubular member is configurable to engage a can containing a dental refrigerant (i.e., wherein the internal coolant channel is open at the proximal end such that coolant is able to enter or exit the proximal end). (Paragraph [0022]). 
Regarding claims 2-3, Kaban teaches the applicator tip can, for example, be formed from cotton or foam. (Paragraphs [0024], [0025]). 
Regarding claim 5, Kaban teaches (Figure 9) the cotton-tipped thermal tooth testing instrument applied to a patient's tooth surface (10) for the purpose of testing the patient's cold thermal response (i.e., the swab is configured to test dental sensitivity by applying the swab to an exposed area in an oral cavity). (Paragraphs [0026]-[0027]). 
Regarding claim 6, Kaban teaches (Figure 5) the cotton-tipped thermal tooth testing instrument attached with a refrigerant can containing refrigerant, wherein the refrigerant can comprises a nozzle (actuator) and an outlet (Figure 5, opening in nozzle (152) in which plastic nipple (124) on the proximal end of the applicator swab is attached) wherein when a user actuates the actuator, a volume of coolant is dispensed such that it passes through the outlet, the proximal end, and the internal coolant 
Regarding claim 13, Kaban teaches (Figure 9) the cotton-tipped thermal tooth testing instrument, attached to the refrigerant can as refrigerant saturates applicator tip (i.e., dental cold sensitivity apparatus), applied to a patient's tooth surface (10) for the purpose of testing the patient's cold thermal response (i.e., the dental cold sensitivity apparatus is configured to test dental sensitivity by applying the swab to an exposed area in an oral cavity). (Paragraphs [0026]-[0027]). 
Regarding claim 14, Kaban teaches a method for testing tooth sensitivity comprising the steps of providing a swab having: a hollow tube extending from a proximal end to a distal end and defining an internal coolant channel, and an absorbent tip attached to the distal end of the hollow tube such that absorbent tip impedes the internal coolant channel at the distal end to prevent coolant from entering or exiting the internal coolant channel without first passing through the absorbent tip, wherein the internal coolant channel is open at the proximal end such that coolant is able to enter or exit the proximal end. (Paragraphs [0007], [0022]). Furthermore, Kaban teaches (Figure 5) providing a pressurized container containing a refrigerant and comprising a nozzle (actuator) and an outlet (Figure 5, opening in nozzle (152) in which plastic nipple (124) on the proximal end of the applicator swab is inserted) wherein when a user actuates the actuator, a volume of coolant is dispensed such that it passes through the outlet, the proximal end, and the internal coolant channel to reach the absorbent tip fixedly attached to the distal end of the swab; and wherein the absorbent tip is at least substantially saturated with the volume of coolant. (Paragraphs [0025]-[0027]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kaban in view of Jensma (CA 2114465). 
Regarding claim 4, Kaban teaches all of the elements of the current invention as stated above except “wherein the absorbent tip is fixedly attached to the distal end of the hollow tube by heat sealing.” Jensma teaches a device for cooling a surface, for instance, local cooling of parts of the human body,  comprising a pressurized coolant in a can that is forced through a valve and an outlet tube and through a cotton wool projection that surrounds the outlet tube and is located near the treatment site. (Page 1, lines 3-8) Jensma further teaches that the foam (i.e., absorbent tip) is secure to the outlet tube by ultrasonic welding or other heat sealing method. (Page 4, lines 20-24). 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fixedly attached the absorbent tip to the distal end of the hollow tube of Kaban by heat sealing. Doing so addresses the important consideration of providing a secure seal between the foam and outlet tube, (Page 4, lines 20-24), preventing leakage. 
Claims 7, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaban in view of Jensma (CA 2114465) in further view of Haindl (WO 2008087005).  Citations to Haindl will refer to the accompanying English-language machine translation.
Regarding claim 7, Kaban teaches all of the elements of the current invention as stated above except “further comprising a flow control valve configured to limit the flow rate of the coolant such that 
Jensma teaches a valve controlling the release of the coolant from the pressurized container by the user's finger, the valve limiting the throughflow rate, preferably less than 60 mL/min, especially less than 30 mL/min. (Page 8, lines 20-23). 
Haindl relates to a device for dispensing a refrigerant, in particular for cooling surfaces. Haindl further teaches a valve serving as a refrigerant reservoir which can be opened by means of an actuating element when the applicator is inserted into a receptacle of an applicator holder and an absorption element arranged on the applicator is arranged in front of the valve opening. The valve functions in a way that the risk of uncontrolled contact of liquid refrigerant with the user's skin, in particular on his hands, is avoided. (Page 4, lines 32-34).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include “a flow control valve configured to limit the flow rate of the coolant such that when a user actuates the actuator, the coolant cannot be dispensed at a flow rate greater than a specified limited flow rate” to the thermal tooth testing instrument of Kaban. Doing so avoids risk of uncontrolled contact of liquid refrigerant with the user's skin which can cause frostbite. (Haindl, Page 4, lines 37-41).
Regarding claim 15, as previously discussed, Kaban teaches all of the elements of the current invention as stated above except “wherein the pressurized container further comprises a flow control valve configured to limit the flow rate of the coolant such that during [actuation], the coolant cannot be dispensed at a flow rate greater than a specified limited flow rate.”
Jensma teaches a valve controlling the release of the coolant from the pressurized container by the user's finger, the valve limiting the throughflow rate, preferably less than 60 mL/min, especially less than 30 mL/min. (Page 8, lines 20-23). 

As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include “a flow control valve configured to limit the flow rate of the coolant such that when a user actuates the actuator, the coolant cannot be dispensed at a flow rate greater than a specified limited flow rate” to the thermal tooth testing instrument of Kaban. Doing so avoids risk of uncontrolled contact of liquid refrigerant with the user's skin which can cause frostbite. (Haindl, Page 4, lines 37-41).
Regarding claim 20, Kaban teaches a method for testing tooth sensitivity further comprising a step of testing dental sensitivity by applying the applicator tip to a tooth of a patient (i.e., applying the swab to an exposed area in an oral cavity). (Paragraph [0007]). 

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kaban in view of Cote (U.S. Patent No. 20180338787). 
Regarding claims 8-10, Kaban teaches all of the elements of the current invention as stated above except: 
constant flow rate when a user actuates the actuator, regardless of the actuator's level of actuation;
wherein the dental cold sensitivity testing apparatus is configured to dispense coolant at a variable flow rate that depends upon the actuator's level of actuation;
wherein the dental cold sensitivity testing apparatus is configured to dispense a metered dose of coolant at a specific volume regardless of the actuator's level of actuation.”
Cote teaches (Figure 1A) a tethered system for cryogenic treatment with a hand piece having an elongated cooling probe (18, 22) with a distal tip, at least one infusion lumen positioned through or along the elongate probe, and a liner tethered to a base station having a reservoir of a cryoablative fluid via a connection having an elongate flexible body. The connection defines at least one fluid lumen for delivery of the cryoablative fluid from the reservoir and to the infusion lumen within the hand piece. (Abstract).
In controlling or modulating the flow of the cryoablative agent, the handle assembly (24) may be fluidly coupled to an actuatable valves (42, 50), which may be manually closed or automatically closed by a controller. (Paragraphs [0045]-[0046]).  Such a valve may generally comprising a valve body, a reservoir interface extending from the valve body and configured for fluidly coupling with the reservoir or canister containing the cryoablative agent, a modulation control interface defined along the body and configured for fluidly coupling to a modulation control interface, a valve stem seated within a valve stem channel defined within the valve body, an inflow lumen defined through the valve body and extending between the reservoir interface and the modulation control interface, where the valve stern is movable between a first position which obstructs the inflow lumen and a second position which opens the inflow lumen, a venting lumen defined through the valve body and extending between the reservoir interface and a vent opening, and a vent piston which is movable between a first i.e., a mechanism is described wherein the testing apparatus may be configured to dispense coolant at a constant flow rate when a user actuates the actuator, regardless of the actuator's level of actuation; and wherein the testing apparatus may be configured to dispense coolant at a variable flow rate depending upon the actuator's level of actuation). (Paragraphs [0008], [0045]). Cote further teaches (Figure 6) hand piece (112), with a valve (154), e.g., solenoid valve, in fluid communication with the inflow line (150) to provide control for metering the flow of cryoablative fluid into the liner (20) (i.e., wherein the dental cold sensitivity testing apparatus is configured to dispense a metered dose of coolant at a specific volume regardless of the actuator's level of actuation). (Paragraph [0079]). 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the tooth sensitivity device to dispense coolant at a constant flow rate when a user actuates the actuator, regardless of the actuator's level of actuation, to dispense coolant at a variable flow rate that depends upon the actuator's level of actuation, and to dispense a metered dose of coolant at a specific volume regardless of the actuator's level of actuation to the thermal tooth testing instrument of Kaban. Doing so, gives the practitioner greater control and modulative capabilities when dispensing coolant during testing. (Paragraph [0008]). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kaban in view of Cote under a design choice rationale.
Regarding claim 11, Kaban teaches all of the elements of the invention as stated above except “wherein the specific volume of the metered dose is between 25 µL and 125 µL”. As previously discussed, Cote teaches control for metering the flow of cryoablative fluid into the liner. (Paragraph .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kaban in view of McDow (U.S. Patent No. 5330745) (cited by applicant). 
Regarding claim 12, Kaban teaches all of the elements of the current invention as stated above except: “wherein the coolant is selected from the group consisting of: R-1234yf (HFO-1234yf) 2,3,3,3- Tetrafluoropropene; R-1234ze (HFO 1234ze) trans-1,3,3,3-Tetrafluoroprop-1- ene CF3CH=CHF; R-32 - 1,1,1-Chlorodifluoromethane; R-744 - CO2; R- 514A, (HFO-1336mzzZ) trans-1,1,1,4,4,4-Hexafluoro-2-butene / trans-1,2- 14Attorney Docket No. 63436US01 (67922) dichloroethylene; R-1233zd(E) trans-1-chloro-3,3,3-trifluoropropene; R-134a - 1,1,1,2 Tetrafluoroethane; (HFC 152a) - 1,1 diflouroethane; 1,1,1,3,3- Pentafluoropropane (HFC-245fa) or a mixture thereof.” 
McDow relates to a method for cryogenically treating skin lesions employing a hollow fluid retaining device for retaining cryogenic refrigerant in a liquid pool contacting the area of the skin lesion. An example of a preferred cryogenic agent suitable for use in the method of this invention is 1,1,1,2-tetrafluoroethane. (Col. 3, lines 40-49). 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a coolant that is selected from the group consisting of: “R-1234yf (HFO-1234yf) 2,3,3,3- Tetrafluoropropene; R-1234ze (HFO 1234ze) trans-1,3,3,3-Tetrafluoroprop-1- ene CF3CH=CHF; R-32 - 1,1,1-Chlorodifluoromethane; R-744 - CO2; R- 514A, (HFO-1336mzzZ) trans-1,1,1,4,4,4-Hexafluoro-2-butene / trans-1,2- 14Attorney Docket No. 63436US01 (67922) dichloroethylene; R-1233zd(E) trans-1-chloro-3,3,3-trifluoropropene; R-134a - 1,1,1,2 Tetrafluoroethane; (HFC 152a) - 1,1 diflouroethane; .
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kaban, in view of Jensma, and further in view of Cote.
Regarding claims 16-18, Kaban teaches all of the elements of the current invention as stated above except: 
“wherein the pressurized container further comprises a flow control valve configured to control the flow rate of the coolant such that during [actuation], the coolant is dispensed a constant flow rate regardless of the user's actuation or throttling of the actuator;
wherein the pressurized container further comprises a flow control valve configured to control the flow rate of the coolant such that during [actuation], the coolant is dispensed a variable flow rate depending on the user's actuation or throttling of the actuator; and
wherein the pressurized container further comprises a flow control valve configured to control the flow rate of the coolant such that during [actuation], the coolant is dispensed a variable flow rate depending on the user's actuation or throttling of the actuator.”
Cote teaches (Figure 1A) a tethered system for cryogenic treatment with a hand piece having an elongated cooling probe (18, 22) with a distal tip, at least one infusion lumen positioned through or along the elongate probe, and a liner tethered to a base station having a reservoir of a cryoablative fluid via a connection having an elongate flexible body. The connection defines at least one fluid lumen for delivery of the cryoablative fluid from the reservoir and to the infusion lumen within the hand piece. (Abstract).
i.e., a mechanism is described wherein the testing apparatus may be configured to dispense coolant at a constant flow rate when a user actuates the actuator, regardless of the actuator's level of actuation; and wherein the testing apparatus may be configured to dispense coolant at a variable flow rate depending upon the actuator's level of actuation). (Paragraph [0079]). 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the tooth sensitivity device to dispense coolant at a constant flow rate when a user actuates the actuator, regardless of the actuator's level of actuation, to dispense coolant at a variable flow rate that depends upon the actuator's level of actuation, and to dispense a metered dose of coolant at a specific volume regardless of the actuator's level of actuation to the . 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kaban, in view of Jensma, and further in view of McDow.
Regarding claim 19, Kaban teaches all of the elements of the current invention as stated above except: “wherein the coolant is selected from the group consisting of: R-1234yf (HFO-1234yf) 2,3,3,3- Tetrafluoropropene; R-1234ze (HFO 1234ze) trans-1,3,3,3-Tetrafluoroprop-1- ene CF3CH=CHF; R-32 - 1,1,1-Chlorodifluoromethane; R-744 - CO2; R- 514A, (HFO-1336mzzZ) trans-1,1,1,4,4,4-Hexafluoro-2-butene / trans-1,2- 14Attorney Docket No. 63436US01 (67922) dichloroethylene; R-1233zd(E) trans-1-chloro-3,3,3-trifluoropropene; R-134a - 1,1,1,2 Tetrafluoroethane; (HFC 152a) - 1,1 diflouroethane; 1,1,1,3,3- Pentafluoropropane (HFC-245fa) or a mixture thereof.” 
McDow relates to a method for cryogenically treating skin lesions employing a hollow fluid retaining device for retaining cryogenic refrigerant in a liquid pool contacting the area of the skin lesion. An example of a preferred cryogenic agent suitable for use in the method of this invention is 1,1,1,2-tetrafluoroethane. (Col. 3, lines 40-49). 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a coolant that is selected from the group consisting of: “R-1234yf (HFO-1234yf) 2,3,3,3- Tetrafluoropropene; R-1234ze (HFO 1234ze) trans-1,3,3,3-Tetrafluoroprop-1- ene CF3CH=CHF; R-32 - 1,1,1-Chlorodifluoromethane; R-744 - CO2; R- 514A, (HFO-1336mzzZ) trans-1,1,1,4,4,4-Hexafluoro-2-butene / trans-1,2- 14Attorney Docket No. 63436US01 (67922) dichloroethylene; R-1233zd(E) trans-1-chloro-3,3,3-trifluoropropene; R-134a - 1,1,1,2 Tetrafluoroethane; (HFC 152a) - 1,1 diflouroethane; 1,1,1,3,3- Pentafluoropropane (HFC-245fa) or a mixture thereof” to the thermal tooth testing instrument of Kaban. Doing so, provides a suitable cryogenic agent which experiences no evaporation in 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Om A. Patel whose telephone number is (571)272-6331. The examiner can normally be reached Monday - Friday 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OM PATEL/Examiner, Art Unit 3791                                                                                                                                                                                                        3/9/2022

/MATTHEW KREMER/Primary Examiner, Art Unit 3791